DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a 371 of PCT/JP2017/047117, filed on 12/27/2017, which is entitled to and claims the benefit of priority of JP Patent App. No. 2016-254304, filed 12/27/2016. The preliminary amendment filed on 06/12/2019 is entered and acknowledged by the Examiner.
3.	Claims 1-18 are pending. Claims 1-18 are under examination on the merits.
  
Information Disclosure Statement
4.	The information disclosure statements submitted on 06/12/2019, and 01/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.
Drawings

5.	The drawing is received on 06/12/2019. This drawing is acceptable.


Priority

6.	Receipt is acknowledged of papers submitted on 03/19/2020 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
7.	Claims 2-18 are objected to because of the following informalities: It is suggested that “characterized in that" (all occurrences) be deleted and "wherein" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1-3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Toshinori Hasegawa (US Pub. No. 2007/0252520 A1,  hereinafter “”520”) as further evidenced by Weaver et al. (US Pub. No. 2013/0320837 A1,  hereinafter “”837”).

	Regarding claim 1: “520 teaches an organic electroluminescent element (Page 1, [0010]) having a light emitting unit including a light emitting layer made of at least an organic compound between a first electrode and a second electrode, wherein the organic electroluminescent element comprises at least one light emitting unit including a light emitting layer formed of a red light emitting layer which emits red light with a peak wavelength in a red wavelength band, the red light produced by light emission of the light emitting unit has the peak wavelength in a red wavelength band of 590 nm to 640 nm (Page 4, [0043]). “520 further i that the organic EL element showing a red emission color at a viewing angle of 0 ° has a peak wavelength of 609 nm in the multiple interference spectrum (equivalent to the peak wavelength of the red light obtained by emission from the light emitting unit of the present invention), with the red color having chromaticity of (0.65, 0.35). “520 is silent regarding a dominant wavelength associated with the organic EL element showing a red emission color, and a difference between the peak wavelength of the red light and a dominant wavelength of the red light is 10 nm or less.
	However, in consideration of the definition of the dominant wavelength in paragraph [0017] of the description of the present application, when assuming that the red color with chromaticity of (0.65, 0.35) and white color with chromaticity of (0.33, 0.33) are plotted on an x-y 

	Regarding claim 2: “520 teaches the organic electroluminescent element (Page 1, [0010]), wherein the red light emitting layer has one or two peak wavelengths in the red wavelength band, and the red light produced by the light emission of the light emitting unit has one or two peak wavelengths in the red wavelength band of 590 nm to 640 nm (Page 4, [0043]).  

Regarding claim 3: “520 teaches the organic electroluminescent element (Page 1, [0010]), wherein the red light emitting layer is formed of a red fluorescent light emitting layer containing a red fluorescent material (Page 8, [0058]).

Regarding claim 5: “520 teaches the organic electroluminescent element (Page 1, [0010]), wherein the red light emitting layer is formed of a red phosphorescent light emitting layer containing a red phosphorescent material (Page 8, [0058]).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toshinori Hasegawa (US Pub. No. 2007/0252520 A1,  hereinafter “”520”) as applied to claim 1 above, and further in view of Kuwabara et al. (US Pub. No. 2016/0343953 A1,  hereinafter “”953”).

Regarding claim 4: The disclosure of “520 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “520 does not expressly teach the red light provided by the light emitting unit including the red fluorescent light emitting layer includes a delayed fluorescence component.
However, “953 teaches the red light provided by the light emitting unit including the red fluorescent light emitting layer includes a delayed fluorescence component (Page 1, [0010] to Page 2, [0012]) with benefit of providing a compound useful as a light-emitting material, wherein the compound includes one that emits delayed fluorescent light. The organic light-emitting device using the compound of as a light-emitting material is capable of achieving a high light emission efficiency (Page 3, [0024]). 
In an analogous art of an organic electroluminescent element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light emitting unit by “520,  so as to include the light emitting unit including the red fluorescent light emitting layer includes a delayed  fluorescence component as taught by “953 , and would have been motivated to do so with reasonable expectation that this would result in providing a compound useful as a light-emitting material, wherein the compound includes one that emits delayed fluorescent light. The organic . 

12.	Claims 6, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Toshinori Hasegawa (US Pub. No. 2007/0252520 A1,  hereinafter “”520”) as applied to claim 1 above, and further in view of Kido et al. (US Pub. No. 2003/0189401 A1,  hereinafter “”401”).

Regarding claims 6,9-10: The disclosure of “520 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “520 does not expressly teach the organic electroluminescent element comprises two of the light emitting units which are identical, and the light emitting units emit red light with the same peak wavelength, and the organic electroluminescent element having a structure in which a plurality of light emitting units each including a light emitting layer made of at least an organic compound are stacked one on top of the other between the first electrode and the second electrode with a charge generating layer sandwiched between the light emitting units, the organic electroluminescent element capable of providing the red light by causing the plurality of light emitting units to emit light, wherein the organic electroluminescent element comprises: a first red light emitting unit formed of the light emitting unit; and a second red light emitting unit formed of the light emitting unit, the first red light emitting unit and the second red light emitting unit are stacked one on top of the other with a first charge generating layer sandwiched therebetween, and the organic electroluminescent element has a structure in which the second electrode, the second red light emitting unit, the first charge generating layer, the first red light emitting unit, and the first electrode are stacked one on top of another in this order, and the organic electroluminescent element further comprises a third red light emitting unit formed of the light emitting unit. the second red light emitting unit and the third red light emitting unit are stacked one on top of the other with a second charge generating layer sandwiched therebetween, and the organic electroluminescent 
However, “401 teaches an organic electroluminescent device comprising: at least two light-emissive units provided between a cathode electrode and an anode electrode opposed to said cathode electrode, each of said light-emissive units including at least one light-emissive layer, wherein said light-emissive units are partitioned from each other by at least one charge generation layer, said charge generation layer constituting an electrically insulating layer having a resistivity of not less than 1.0x 102 Ω-cm (Page 3, [0025]-[0026]; Page 22, Claim 1), wherein the organic electroluminescent element comprises two of the light emitting units which are identical, and the light emitting units emit same light with the same peak wavelength (Page 10, [0166]) with benefit of providing an organic EL device which can effectively and stably provide a device structure capable of achieving a long operational life time with a light-emission at a higher luminance, which cannot be easily attained in conventional EL devices (Page 3, [0025]). When a certain level of the voltage is applied between a cathode and an anode in the EL device having the above structure, only the two or more light-emissive units located in a crossed area of the cathode and the anode can be connected as if connected in series, and thus they can simultaneously emit light. Because of this simultaneous emission, using the EL device, it becomes possible to achieve a high quantum efficiency or current efficiency which cannot be obtained in any conventional EL device (Page 6, [0113]). 
In an analogous art of an organic electroluminescent element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light emitting unit by “520,  so as to include the organic electroluminescent element comprises two of the light emitting units which are identical, and the light emitting units emit red light with the same peak wavelength, the organic electroluminescent element further comprises a third red light emitting unit formed of the light 

	Regarding claims 11-14: The disclosure of “520 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “520 does not expressly teach the charge generating layer is formed of an electrically insulating layer made of an electron accepting material and an electron donating material, and a specific resistance of the electrically insulating layer is 1.0x 102 Ω-cm or more, preferably 1.0x 105 Ω-cm or more, and the charge generating layer is formed of a mixed layer of different materials and one component of the mixed layer forms a charge transfer complex by redox, and when voltage is applied between the first electrode and the second electrode, charges in the charge transfer complex move to the first electrode side and the second electrode side to cause holes to be injected into one light emitting unit located on the first electrode side of the charge generating layer and cause electrons to be 
However, “401 teaches an organic electroluminescent device comprising: at least two light-emissive units provided between a cathode electrode and an anode electrode opposed to said cathode electrode, each of said light-emissive units including at least one light-emissive layer, wherein said light-emissive units are partitioned from each other by at least one charge generation layer, said charge generation layer constituting an electrically insulating layer having a resistivity of not less than 1.0x 102 Ω-cm, preferably 1.0x 105 Ω-cm or more (Page 3, [0025]-[0026]; Page 22, Claim 1). and the charge generating layer is formed of a mixed layer of different materials and one component of the mixed layer forms a charge transfer complex by redox, and further the charge generating layer is formed of a laminate of an electron accepting material and an electron donating material (Page 3, [0027]-[0028]) with benefit of providing an organic EL device which can effectively and stably provide a device structure capable of achieving a long operational life time with a light-emission at a higher luminance, which cannot be easily attained in conventional EL devices (Page 3, [0025]). When a certain level of the voltage is applied between a cathode and an anode in the EL device having the above structure, only the two or more light-emissive units located in a crossed area of the cathode and the anode can be connected as if connected in series, and thus they can simultaneously emit 
In an analogous art of an organic electroluminescent element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the light emitting unit by “520, so as to include the charge generating layer is formed of an electrically insulating layer made of an electron accepting material and an electron donating material, and a specific resistance of the electrically insulating layer is 1.0x 102 Ω-cm or more, preferably 1.0x 105 Ω-cm or more, and the charge generating layer is formed of a mixed layer of different materials and one component of the mixed layer forms a charge transfer complex by redox, and the charge generating layer is formed of a laminate of an electron accepting material and an electron donating material as taught by “401, and would have been motivated to do so with reasonable expectation that this would result in providing an organic EL device which can effectively and stably provide a device structure capable of achieving a long operational life time with a light-emission at a higher luminance, which cannot be easily attained in conventional EL devices (Page 3, [0025]). When a certain level of the voltage is applied between a cathode and an anode in the EL device having the above structure, only the two or more light-emissive units located in a crossed area of the cathode and the anode can be connected as if connected in series, and thus they can simultaneously emit light. Because of this simultaneous emission, using the EL device, it becomes possible to achieve a high quantum efficiency or current efficiency which cannot be obtained in any conventional EL device as suggested by “401 (Page 6, [0113]). 



s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Toshinori Hasegawa (US Pub. No. 2007/0252520 A1,  hereinafter “”520”) as applied to claim 1 above, and further in view of Junichi Tanaka (US Pat. No. 10,04,483 B2,  hereinafter “”483”).

Regarding claims 7-8: The disclosure of “520 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “520 does not expressly teach the organic electroluminescent element comprises two of the light emitting units which are different from each other, and the light emitting units emit red light with different peak wavelengths, respectively, and the red light has one peak wavelength in a red wavelength band of 590 nm to 620 nm and one peak wavelength in a red wavelength band of 625 nm to 640 nm.
However, “483 teaches an organic electroluminescent element having a structure in which a plurality of light emitting units each including a light emitting layer made of at least an organic compound are stacked one on top of another between a first electrode and a second electrode with a charge generating layer sandwiched between the light emitting units, the organic electroluminescent element comprising: a red light emitting unit including a light emitting layer formed of a red light emitting layer which emits red light with a peak wavelength in a red wavelength band; and a green light emitting unit including a light emitting layer formed of a green light emitting layer which emits green light with a peak wavelength in a green wavelength band, wherein yellow or orange light produced by light emission of the red light emitting unit and the green light emitting unit has a peak wavelength in a red wavelength band of 590 nm to 640 nm and a peak wavelength in a green wavelength band of 500 nm to 560 nm, and a difference between the peak wavelength of the yellow or orange light and a dominant wavelength of the yellow or orange light is 15 nm to 25 nm (Col. 2, lines 25-48; Col 22, lines 8-30, Claim 1) with benefit of providing an organic electroluminescent element which emits color light other than white light with high luminous efficiency and which is suitable for a special lighting device such 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate two of the light emitting units which are different from each other, and the light emitting units emit red light with different peak wavelengths for a known material based on its suitability for its intended use is within the level ordinary skill in the art.

14.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Toshinori Hasegawa (US Pub. No. 2007/0252520 A1,  hereinafter “”520”) as applied to claim 1 above, and further in view of Kato et al. (JP 2016066542 A, machine translation, hereinafter “”542”).

Regarding claims 15-18: The disclosure of “520 is adequately set forth in paragraph 9 above and is incorporated herein by reference. “520 does not expressly teach the charge generating layers contain a compound having a structure expressed by formula (1) as set forth, where R represents an electron withdrawing group of F, Cl, Br, I, CN, or CF3, a lighting device wherein the lighting device comprises the organic electroluminescent element, wherein the lighting device comprises an optical film on a light extraction surface side of the organic electroluminescent element, wherein the lighting device comprises a base substrate and a sealing substrate which are formed of flexible substrates, and the lighting device is flexible.
However, “542 teaches an organic electroluminescent element 1 includes: a transparent electrode 20, a metal electrode 50 that is a counter electrode of the transparent electrode 20, and a plurality of light emitting units 30A, 30B each of which includes a luminous layer 33 containing an organic luminescent material, and which are stacked in series between the transparent electrode 20 and the metal electrode 50 with an intermediate connector layer 40 sandwiched therebetween. The light emitting unit 30B in the plurality of lighting units 30A, 30B, 

    PNG
    media_image1.png
    422
    578
    media_image1.png
    Greyscale



In an analogous art of an organic electroluminescent element, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the charge generating layers by “520, so as to 3, a lighting device wherein the lighting device comprises the organic electroluminescent element, wherein the lighting device comprises an optical film on a light extraction surface side of the organic electroluminescent element, wherein the lighting device comprises a base substrate and a sealing substrate which are formed of flexible substrates, and the lighting device is flexible as taught by “542, and would have been motivated to do so with reasonable expectation that this would result in providing an organic electroluminescent element having favorable luminous efficiency and light extraction efficiency, and a lighting system including the organic electroluminescent element as suggested by “542 (Page17/49, [0065]). 

Examiner Information
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
02/27/2021